OFFICE   OF THE   ATTORNEY    GENERAL   OF TEXAS

                                     AUSTIN


Annnrnaa”S”1L
EonoPable Charley Lookhart, Paw 8



             In Lehn & Co. Y. Cerr, 4!3S. 707, the Lcwlsleae
i3upramrCourt held that a 8tW engino, \ur4 in coauoatloa
with a pugp ior irriguting,with a thrrD&er r0r thre8ha,
an4 po&tibLy    with plorr one harrowa fcs cultivating,a
oxop of *iem, aail not 8hew~ to ieve boat wad tar any other
papcae thau the sultlYetlgg     ale heaostllQ  of 8riaorOp
*PB a faaai~q utmnmil or iaplormut,
            rTh0mtgihr 8t3epump em attire pkoor oi meahl.uorp.
I’he drewlng mn4 epnaalng of the **tieris a rexmIng opta-
tloa en4 one whioh eoul4 not br WO~~She4      tithout the uma
of awoh nmablm~.
          It iB our oplJalor4 that sort    l o n Suc h mo h lna   ry
alone, or 0t1the8                       T ufm&t* olilyran
                   an4 ather farslag iplo
l~olpt fw   the tax in qUe&tiOR.
                                       Your8 wry   tml;




  FIRST ASSISTANT                 By   @tz-.4=
  ATTORNEY GENERAL

URLtldl




                                                                  COHMIlTEE